Evans, J.
There is some controversy between the parties over the state of the record. Appellees filed a motion to dismiss or affirm on various grounds, which we need not set forth. It is made to appear that the evidence was taken in shorthand, and that the shorthand notes were duly certified. The plaintiff procured an extension of such evidence, and filed a purported abstract thereof in support of his appeal. He failed and refused, however, to file the extension with the clerk of the district court, and denied a request therefor, with a demand upon the appellees to pay a part of the cost thereof. This demand not having been complied with by the appellees, no extension of the shorthand notes has ever been filed. The appellees filed a denial of the appellant’s abstract, and set forth what they claimed to be the testimony in the record. This amended abstract was denied by the appellant. Such is the state of the record before us. The appellant having failed to support his denial with a certification of the evidence from the court below, the appellees’ abstract must he taken as true. It avails the appellant nothing to produce in this court the purported transcript of the evidence which he has Avithlield from filing in the district court.
*1091Taking the amended abstract of the appellees as true, the evidence, as disclosed therein, fully supports the decree of the district court, and it is, accordingly, — Affirmed.
Preston, C. J., Ladd and Salinger, JJ., concur.